 In the Matter of SUNNYVALE, INCORPORATED, A CORPORATIONandIN-TERNATIONAL LADIES' GARMENT WORKERS UNIONCase No. C-1073.-Decided December 9, 1938DressManufacturingIndustry-Settlement:stipulation providing for com-pliance with-Act, reinstatement and back pay--Oider:entered on stipulation.Mr. Geoffrey J. Cunniff,for the Board.Mr. Max Borgenicht,of Scranton, Pa., for the respondent.Mr. Abraham Etkin,of Scranton, Pa., for the Union.Mr. Langdon West,of counsel to the Board._DECISIONANDORDERSTATEMENT OF TIIE CASEUpon charges duly filed by International Ladies' Garment Workers'Union, herein called the Union, the National LaborRelations Board,herein- called the Board, by the Regional Director for the FourthRegion (Philadelphia, Pennsylvania), issued its complaint datedNovember 2, 1938, against Sunnyvale, Incorporated, Scranton, Penn-Sylvania, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A copy of the complaint and notice of hearing there-on were duly served upon the respondent and the Union.The re-spondent did not file an answer to the complaint.Concerning the unfair labor practices the complaint alleged, in sub-stance, that the respondent terminated the employment of and refusedto reinstate one named employee because she joined and assisted theUnion and engaged in concerted activities with other employees ofthe respondent for the purposes of collective bargaining and othermutual aid and protection, and that the respondent, by the aforesaidact and by speeches, suggestions, threats, and by other acts, inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.10 N. L. R.B,No.28.383 384NATIONAL LABOR RELATIONS BOARDOn November 10, 1938, the respondent, the Union, and counsel forthe Board entered into a stipulation in settlement of the case.Thisstipulation provides as follows :It is hereby stipulated by and between Sunnyvale, Incorporated,a corporation, respondent herein, International Ladies GarmentWorkers Union, a party herein, and Geoffrey J. Cunniff, attor-ney for the National Labor Relations Board, that:1.Upon charges duly filed by the International Ladies Gar-ment Workers Union, the National Labor Relations Board, bythe Regional Director for the Fourth Region, acting pursuant toauthority granted in Section 10 (b) of the National Labor Rela-tions Act, 49 Stat. 449, and its Rules and Regulations, Series 1,as amended, Article 4, Section 1, issued its complaint on the 2ndday of November, 1938, against Sunnyvale, Incorporated, respond-ent herein.II. Respondent, Sunnyvale, Incorporated, is and has been sinceon or about October 15, 1934, a corporation organized and exist-ing by virtue of the laws of the State of New York, and is nowand has been licensed to do business in the State of Pennsylvania,with a principal place of business in the City of Scranton, Countyof Lackawanna, State of Pennsylvania, and it is, at the presenttime, engaged at the Scranton plant in the manufacture, sale anddistribution of women's dresses and other kindred -products.III. The respondent, Sunnyvale, Incorporated, in the course andconduct of its business at its Scranton plant, uses, among otherthings, the following materials, supplies or commodities : uncutdress goods of various kinds and descriptions, and findings; andacquires 50 per cent of these materials in States of the UnitedStates other than the State of Pennsylvania, and in the courseand conduct of its business causes and has continuously caused50 per cent of its raw materials to be transported in interstate com-merce from and through States of the United States other thanthe State of Pennsylvania, to its Scranton plant, in the State ofPennsylvania, and there these raw materials are manufactured bythe respondent into the products enumerated in paragraph 2above.IV. The respondent, Sunnyvale, Incorporated, manufacturesthe products set forth in paragraph 2 at its Scranton plant, andcauses and has continuously caused approximately 50 per cent ofthese products produced by it to be sold and transported in inter-state commerce from its Scranton plant to, into and throughStates of the United States other than the State of Pennsylvania.The total value of products manufactured, sold and distributedby the respondent at its Scranton plant, for the past 12-monthperiod, is approximately $200,000. DECISIONS AND ORDERS385V. The respondent, Sunnyvale, Incorporated, is engaged in in-terstate commerce within the meaning, of the National Labor Re-lations Act and the decisions of the United States Supreme Courttherein.VI. The respondent,, Sunnyvale, Incorporated, in the courseand conduct of its business at its Scranton plant, as above setforth, during normal seasons, employs approximately 200 em-ployees.The average pay roll for a normal 12-month period is$40,000.VII. This stipulation, together with the charge, complaint, no-tice of hearing, and Rules and Regulations of the National LaborRelations Board, may be introduced as evidence by filing themwith the Chief Trial Examiner of the National Labor RelationsBoard, designated by said Board to conduct a hearing herein.VIII. The taking of further testimony or evidence before theExaminer in this matter and the making of findings of facts andconclusions in the Board pursuant to the provisions of the Na-tional Labor Relations Act, are hereby expressly waived by therespondent herein.IX. Upon this stipulation, if approved by the National Labor'Relations Board, and upon the record herein, an order may forth-with be entered by said.Board and by the appropriate UnitedStates Circuit Court of Appeals, without further notice of theapplication for enforcement thereof, providing as follows:The respondent, Sunnyvale, Incorporated, and its officers,agents, successors and assigns shall:1.Cease and desist-,(a) from in any manner interfering with, restraining or coerc-ing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the National Labor Relations Act;(b)From discriminating against any employee in regard tohire or tenure of employment or any condition of employment orin any other manner because of membership in and activity inbehalf of any labor organization.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Post notices, a copy of which is hereby annexed andmarked Exhibit Aj in conspicuous places in and about its Scran-ton plant, Scranton, Pennsylvania; said notice to be posted for30 days from date of entry of Board's order;1 See Appendix A of the Decision and Order below. 386NATIONAL LABOR RELATIONS BOARD(b)Offer to Xenia Gryska full reinstatement to her formerposition of employment at the Scranton plant without loss ofseniority and without prejudice to any rights and privileges pre-viously enjoyed by her, as soon as work shall become availablefor her in her former position ;(c)Make whole said Xenia Gryska for the loss of pay sufferedby payment to her within one week after the approval of thisstipulation by the Board the sum of $100 00, which sum is in fullsettlement of the amount which she would have earned as wagesfrom May 13, 1938, to the date of payment;(d)Notify the Regional Director for the Fourth Region, inwriting, of compliance with this order within thirty (30) daysfrom the date of its entry by the Board.X. It is stipulated and agreed that the appropriate UnitedStates Circuit Court of Appeals may, upon application of theNational Labor Relations Board, enter a decree enforcing theaforesaid order of the Board, respondent hereby expressly waiv-ing its rights to contest the entry of such decree in the appropriateUnited States Circuit Court of Appeals, and, further, expresslywaiving its rights to receive notice of the filing by the NationalLabor Relations Board of an application for the entry of such adecree.XI. It is further stipulated and agreed that this stipulation issubject to the approval of the National Labor Relations Board.On November 17, 1938, a copy of the charge, the complaint, andnotice of hearing thereon, National Labor Relations Board Rulesand Regulations-Series 1, as amended,and the stipulation were filedwith the Chief Trial Examiner of the Board at Washington, D. C.,and thereby became part of the record.On December 1, 1938, the Board issued its order approving theabove stipulation, making it part of the record, and transferring theproceeding to the Board for the purpose of entry of a decision andorder by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a New York corporation,is engaged in the man-ufacture,sale, and distribution of women's dresses and other kindredproducts,with its principal office and place of business at Scranton,Pennsylvania.In the operation of its business the respondent usesuncut dress goods and findings, 50 per cent of which are shipped toits Scranton plant from points outside the State of Pennsylvania. DEC_S IONSAND ORDERS387During the period from November 10, 1937,toNovember 10, 1938,the finished products manufactured by the respondent amounted invalue to about$200,000, of which approximately 50 per cent wereshipped from the respondent'splant to points outside the State ofPennsylvania.We find that the above-described operations constitute a continu-ous flow of trade, traffic,and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case and pursuant to Section 10 (c) of the Na-tional-Labor Relations Act, the National Labor Relations Boardhereby orders that Sunnyvale,Incorporated,Scranton,Pennsylvania,and its officers,agents, successors,and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining,or coercing itsemployees in the exercise of their rights to self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the National LaborRelations Act;(b)Discriminating against any employee in regard to hire ortenure of employment or any condition of employment or in anyother manner because of membership in and activity in behalf of anylabor organization.2.Take the following affirmative action, which the Board finds-will effectuate the policiesof the Act :(a)Post notices,a copy of which is hereby annexed and markedAppendix A, in conspicuous places in and about its Scranton plant,Scranton, Pennsylvania;the said notices to be posted for thirty (30)days from date of entry of this Order;(b)Offer to Xenia Gryska full reinstatement to her former posi-tion of employment at the Scranton plant without loss of seniorityand without prejudice to any rights and privileges previously en-joyed by her, as soon as work shall become available for her in herformer position;(c)Make whole said Xenia Gryska for the loss of pay sufferedby payment to her within one week after the approval of this stipu-lation by the Board the sum of $100.00, which sum is in full settle-ment of the amount which she would have earned as wages fromMay 13, 1938, to the date of payment ;(d)Notify the Regional Director for the Fourth Region, in writ-ing, of compliance with this Order within thirty (30) days from thedate of its entry by the Board. 388NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICESunnyvale, Incorporated will not interfere with, restrain, or coerceits employees in' the exercise of their right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed under Section 7 of the Na-tional Labor Relations Act.SUNNYVALE,INCORPORATED.By